In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
Nos. 18-1197 & 18-1198
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

ROD HUNT,
                                               Defendant-Appellant.
                    ____________________

        Appeals from the United States District Court for the
                   Western District of Wisconsin.
        Nos. 0758 3:15CR00079-001 & 0758 3:17CR00046-001
                     William M. Conley, Judge.
                    ____________________

      ARGUED APRIL 24, 2019 — DECIDED JULY 23, 2019
                ____________________

   Before KANNE, HAMILTON, and ST. EVE, Circuit Judges.
    HAMILTON, Circuit Judge. While on supervised release for
failing to register as a sex oﬀender, Rod Hunt robbed a bank
in Madison, Wisconsin. He pleaded guilty to bank robbery
and brandishing a gun during a crime of violence. 18 U.S.C.
§§ 2113(a), 924(c). The district judge revoked his term of su-
pervised release and sentenced him to 172 months in prison
followed by three years of supervised release for the new
2                                      Nos. 18-1197 & 18-1198

crimes. Hunt has appealed both the revocation (No. 18-1197)
and the new sentence (No. 18-1198), and we have consoli-
dated the appeals. His brief on appeal challenges only two
conditions of his new term of supervised release. We aﬃrm
on those points in No. 18-1198 because in the district court
Hunt waived those two challenges. His brief says nothing
about the revocation of his earlier term of supervised release,
and at oral argument counsel told us that Hunt has no quarrel
with the revocation itself. We therefore dismiss No. 18-1197.
I.   Background
   Hunt’s supervised release began in 2016. He had pleaded
guilty to failing to update his sex-oﬀender registration.
18 U.S.C. § 2250. His sentence was 30 days in prison and ﬁve
years of supervised release. As part of his supervised release,
Hunt was prohibited from committing another federal crime.
   The following year, Hunt was convicted of robbing a bank.
During the robbery, he pointed a gun at people and threat-
ened them verbally as well. He eventually pleaded guilty to
the robbery, 18 U.S.C. § 2113(a), and to brandishing a ﬁrearm
during a crime of violence, § 924(c). He told the judge that,
because of his medical problems, the robbery had been an at-
tempt to commit “suicide by cop.”
    At sentencing, Hunt asked the judge to recall his age
(which was 56) and to give him a chance to be released before
he dies. The judge gave Hunt a prison sentence totaling 154
months: 70 months for the robbery and 84 months for the
§ 924(c) gun charge, to be served consecutively. The new
prison sentence will be followed by concurrent three-year
terms of supervised release. The district court also revoked
Hunt’s supervised release (on the sex-oﬀender registration
Nos. 18-1197 & 18-1198                                        3

crime) because Hunt committed another federal oﬀense while
on supervision. On that revocation, the judge sentenced him
to 18 months in prison (to be served consecutively to the sen-
tence for his new crimes) with no additional supervised re-
lease.
    The new three-year term of supervised release on the bank
robbery and ﬁrearm convictions came with conditions. The
two that Hunt challenges on appeal also were among the con-
ditions of his original term of release that the judge revoked.
Critical to our waiver ﬁnding, before sentencing, Hunt re-
ceived in the presentence investigation report all the pro-
posed conditions of supervision. Then, both before and at sen-
tencing, Hunt did not object to any of the proposed condi-
tions, including the two that he now challenges. When the
judge noted on the record that Hunt had not objected to any
proposed condition of supervised release, Hunt did not disa-
gree. Consistent with this on-the-record acquiescence, when
the judge asked Hunt whether he wanted the judge to read
the conditions for the record or to justify the conditions indi-
vidually, Hunt told the judge that he need not do so. Finally,
Hunt told the judge at the end of the hearing that there were
no other issues to address.
   The ﬁrst challenged condition will prohibit Hunt from
leaving “the judicial district in which defendant is being su-
pervised without the permission of the Court or probation of-
ﬁcer.” The other will require: “As directed by the probation
oﬃcer, defendant shall notify third parties of risks that may
be occasioned by defendant’s criminal record or personal his-
tory or characteristics. The probation oﬃcer may also take
steps to conﬁrm defendant’s compliance with this notiﬁcation
requirement or provide such notiﬁcations directly to third
4                                        Nos. 18-1197 & 18-1198

parties.” Hunt asks us to excuse his failure to object by ﬁnding
that it was “plain error” to impose both conditions. The gov-
ernment responds that the ﬁrst condition is error-free, and
that on plain-error review this court should order the district
court to clarify the condition requiring Hunt to “notify third
parties of risks.”
    At oral argument, we expressed concern that Hunt seemed
to have waived challenges to both conditions of supervised
release. Counsel replied that Hunt’s failure to object to these
conditions in the district court was a “miss” rather than an
intentional waiver. Even if Hunt waived his challenges, coun-
sel added, this case is similar to United States v. Adkins,
743 F.3d 176 (7th Cir. 2014), where we invalidated a condition
of supervised release that was unconstitutionally vague de-
spite the defendant’s written appeal waiver.
II. Analysis
   We begin by reviewing the diﬀerence between waived ar-
guments and forfeited arguments. Waiver precludes appellate
review. See United States v. Butler, 777 F.3d 382, 386–87 (7th
Cir. 2015). Forfeited arguments may be reviewed for “plain
error.” See United States v. Jenkins, 772 F.3d 1092, 1096 (7th Cir.
2014).
    Waiver occurs when a defendant intends (by words or ac-
tions) to relinquish a known right. See United States v. Waldrip,
859 F.3d 446, 449 (7th Cir. 2017); United States v. Garcia, 580
F.3d 528, 541–42 (7th Cir. 2009). In the supervised release con-
text, a strategic choice provides strong evidence of waiver, but
the key consideration is a knowing and intentional decision,
whether motivated by strategy or not. See United States v. Flo-
res, — F.3d —, —, 2019 WL 2847453, at *4 (7th Cir. July 3, 2019)
Nos. 18-1197 & 18-1198                                           5

(in supervised release case, “evidence of a strategic reason not
to object in the district court is a suﬃcient, but not a necessary,
ground on which to ﬁnd waiver”). By contrast, a defendant
only forfeits an argument when he fails to assert a right in a
timely fashion because of accident or neglect. See United States
v. Burns, 843 F.3d 679, 685 (7th Cir. 2016).
    In criminal cases, we ordinarily construe waiver principles
liberally in favor of the defendant. See Butler, 777 F.3d at 387.
That is why, at times, we have interpreted a defendant’s si-
lence in the face of objectionable conditions of supervised re-
lease as a forfeiture reviewable for plain error. See, e.g., United
States v. Miller, 829 F.3d 519, 528–29 (7th Cir. 2016); United
States v. Bickart, 825 F.3d 832, 839 (7th Cir. 2016). And that is
also why, when a condition is so vague that it violates a de-
fendant’s right to due process of law, as in Adkins, we have
been willing to overlook even a signed appellate waiver. See
743 F.3d at 192–93.
   In Flores, we recently tried to clarify our approach to
waiver and forfeiture in our recent wave of appeals challeng-
ing supervised release conditions for the ﬁrst time on appeal.
We held:
       We will ﬁnd waiver, as we do here, when the
       defendant has notice of the proposed condi-
       tions, a meaningful opportunity to object, and
       she asserts (through counsel or directly) that she
       does not object to the proposed conditions,
       waives reading of those conditions and their
       justiﬁcations, challenges certain conditions but
       not the one(s) challenged on appeal, or other-
       wise evidences an intentional or strategic deci-
       sion not to object.
6                                       Nos. 18-1197 & 18-1198

— F.3d at —, 2019 WL 2847453, at *6. Our decision in Flores
took into account the fact that a defendant can always chal-
lenge a condition of supervised release under 18 U.S.C.
§ 3583(e)(2) at any time, unlike other terms of a sentence. Id.
at —, *6.
    Those conditions of waiver are all satisﬁed here. And in
addition to the advance notice and all of the opportunities
Hunt had to raise these issues, Hunt was already subject to
the same conditions that he now wishes to challenge. He
knew that they could be imposed and how they were en-
forced. Hunt also wanted to focus the sentencing decision on
his arguments based on his age and his request to have a
chance to be released before he dies. It can make strategic
sense to focus arguments on such an important issue and not
to risk distracting or perhaps even antagonizing the judge by
nitpicking supervised release conditions. By choosing to pur-
sue one argument and forgoing others, Hunt waived those
other possible challenges. See United States v. Kennedy, 726
F.3d 968, 975 (7th Cir. 2013) (pursuit of one guideline objec-
tion amounted to waiver of other guideline issues), citing
United States v. Jaimes-Jaimes, 406 F.3d 845, 848 (7th Cir. 2005).
    In Flores, we also noted that we retain the discretion in
compelling cases to overlook a party’s waiver of a challenge
to a condition of supervised release, as with a wide range of
other issues. — F.3d at —, 2019 WL 2847453 at *5, discussing
Adkins, 743 F.3d at 193 (relieving defendant of appellate
waiver where vague condition of supervised release would
unconstitutionally burden First Amendment rights and “no
reasonable person could know what conduct is or is not pro-
scribed”); see also United States v. Campbell, 813 F.3d 1016,
1019 (7th Cir. 2016) (distinguishing Adkins where defendant
Nos. 18-1197 & 18-1198                                          7

could have sought clariﬁcation in district court and chal-
lenged condition did not implicate First Amendment rights or
“fundamental legitimacy of the judicial process”).
    Even if we were to apply plain-error review to the condi-
tions at issue here, we would not ﬁnd plain error. We start
with Hunt’s objections to the condition preventing him from
leaving the “judicial district.” Hunt asserts that “judicial dis-
trict” is vague, but that is not correct. Defendants can readily
and “objectively verif[y]” the boundaries of judicial districts
by, for example, consulting 28 U.S.C. § 130(b). United States
v. Hudson, 908 F.3d 1083, 1085 & n.2, 1086 (7th Cir. 2018) (re-
manding with instructions that “judicial district” replace “ju-
risdiction” in written judgment). Moreover, Hunt argues that
the lack of a scienter requirement renders the condition
vague. But including a scienter requirement, while recom-
mended, is not required, especially where, as here, the de-
fendant does not say that he lives near a district’s boundary.
See United States v. Givens, 875 F.3d 387, 390 (7th Cir. 2017);
United States v. Poulin, 809 F.3d 924, 931 (7th Cir. 2016).
    That leaves the condition requiring Hunt to notify “third
parties” of “risks” “occasioned by [his] criminal record or per-
sonal history or characteristics.” We assume that the condition
would beneﬁt from further deﬁnition. See United States v. Can-
ﬁeld, 893 F.3d 491, 495 (7th Cir. 2018); Bickart, 825 F.3d at 841–
42. But Hunt has not established that any deﬁnitional prob-
lem, if uncorrected by us at this time, would jeopardize the
fairness, integrity, or public reputation of the criminal pro-
ceedings. See Miller, 829 F.3d at 530. Hunt retains the right to
ask the district court to modify this condition under 18 U.S.C.
§ 3583(e)(2), either before or during the term of supervised re-
lease. If he does so and is disappointed by the result, he may
8                                      Nos. 18-1197 & 18-1198

appeal to this court. In Flores, we did not abandon our respon-
sibility to review conditions of supervised release. We instead
restored the regular processes of appellate review to chal-
lenges to supervised release, which should be raised ﬁrst in
the district courts.
   We AFFIRM the judgment in appeal No. 18-1198. We
DISMISS appeal No. 18-1197.